DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 & 7 is objected to because of the following informalities:  
In lines 3 and 2 respectively, change “over” to –oven--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-11, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 13 and 14 of U.S. Patent No. 10,480,793. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are completely encompassed within the claims of the patent, so much so in some claims that they are the same invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehikoinen et al (5,347,977).  Lehikoinen et al discloses a combination outdoor fireplace and pizza oven system (SEE Figures 1-5) including a main body including a framework assembly (Figure 3) having a fireplace firebox (7) and an oven firebox (2), the framework assembly having a refractory heat resistant mortar (soapstone, SEE column 3, lines 36-42), wherein the oven firebox is suspended above the fireplace firebox and is certainly capable of baking pizza, which in this case would be considered intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In re claim 2, Lehikoinen discloses in Figures 1 and 3, that the oven firebox  by an oven door (5) hingedly attached to the front wall of the main body.  In re claim 18, Lehikoinen implicitly discloses that the refractory heat resistant mortar includes fireclay, cement, and sand (SEE column 3, lines 36-42).  In re claim 19, Lehikoinen et al discloses a combination outdoor fireplace and pizza oven system (SEE Figures 1-5) including a main body including a framework assembly (SEE Figures 3-5) having a fireplace firebox (7), an oven firebox (2), and a chimney flue (14) disposed therein, the oven firebox in communication with the chimney flue, the framework assembly having a refractory heat resistant mortar (soapstone, SEE column 3, lines 36-42), wherein the oven firebox is suspended above the fireplace firebox (SEE Figure 1) and is inherently capable of baking pizza, and the chimney flue is disposed in the framework assembly above the oven firebox (2), wherein the fireplace firebox has a rectangular body (illustrated in Figure 1) with an opening at a front wall of the main body, and the oven firebox includes a rounded arch (clearly illustrated in Figures 1 & 2) with an opening at the front wall of the main body.  In re claim 20, Lehikoinen discloses in Figures 1 and 3, that the oven firebox (2) is suspended centrally above the fireplace firebox (7) and the oven width is less than the fireplace width (SEE Figure 1).
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pitts (4,263,888).  Pitts discloses a combination outdoor fireplace and pizza oven system (SEE Abstract), including a main body including a framework assembly (41, 44) having a fireplace firebox (10) and an oven firebox (71), the framework assembly having a refractory heat resistant mortar (firebrick), wherein the oven firebox is suspended above the fireplace firebox (SEE Figures 1 & 2) and is capable of baking pizza (SEE column 1, lines 57 – 65).  In re claim 2, Pitts discloses (SEE Figures 1 & 2) that the oven firebox (71) is suspended centrally above the fireplace firebox (10).  In re claim 3, Pitts discloses (in Figure 1) that the fireplace firebox has a fireplace width and the oven firebox has an oven width, and the oven width is less than the fireplace width.  In re claim 4, Pitts discloses the system further including insulation (SEE column 2, lines 56-59) disposed between the fireplace firebox and the oven firebox.  In re claim 5, Pitts further discloses that the insulation is mineral wool (rockwool).  In re claim 6, Pitts discloses that each of the fireplace firebox and the oven firebox includes refractory bricks (SEE column 1, lines 61-65).  In re claim 7, Pitts discloses that each of the fireplace firebox and the oven firebox has an opening at a front wall of the main body (as evidenced by the placement of the doors 14 and 75 respectively, SEE Figures 1 & 2).  In re claim 8, Pitts discloses that the opening of the oven firebox (71) is selectively closed by an oven door (75) hingedly attached to the front wall of the main body (SEE Figures 1 & 2).  In re claim 9, Pitts discloses that the refractory heat resistant mortar is firebrick and thus inherently includes fireclay, cement, and sand.  In re claim 10, Pitts discloses a combination outdoor fireplace and pizza oven system (SEE Abstract), including a main body including a framework assembly (41, 44) having a fireplace  by an oven door (75) hingedly attached to the front wall of the main body (SEE Figures 1 & 2).  In re claim 18, Pitts discloses that the refractory heat resistant mortar is firebrick and thus inherently includes fireclay, cement, and sand.  

Claim(s) 1, 2, 4, 7-11, 13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez (8,061,348).  Rodriguez discloses a combination outdoor fireplace and pizza  by an oven door hingedly attached to the front wall of the main body (SEE Figure 1).  In re claim 18, Rodriguez implicitly discloses the refractory heat resistant mortar includes fireclay, cement, and sand (SEE column 8, lines 30-48 and column 9, lines 26-42).  In re claim 19, Rodriguez discloses a combination outdoor fireplace and pizza oven system, including a main body having a framework assembly having a fireplace firebox, an oven firebox, and a chimney flue (110) disposed therein, the oven firebox in communication with the chimney flue, the framework assembly having a refractory heat resistant mortar, wherein the oven firebox is suspended above the fireplace firebox and capable of baking a pizza, and the chimney flue is disposed in the framework assembly above the oven firebox, wherein the fireplace firebox has a rectangular body (SEE Figures 1-3 and 10) with an opening at a front wall of the main body, and the oven firebox includes a rounded arch (illustrated in Figures 1-3) with an opening at the front wall of the main body.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen et al (5,347,977) in view of Sivonen (4,850,332).  Lehikoinen et al discloses the applicants primary inventive concept of a combination outdoor fireplace and baking oven however does not go into detail about the insulation for the structure.  Sivonen which also discloses a combination fireplace and baking oven, further teaches the use of mineral wool as an insulation for these types of structures (SEE column 2, line 58 – column 3, line 3); thus a person having ordinary skill in the art at the time the invention was made would have found it obvious to provide the combination outdoor fireplace and baking oven of Lehikoinen et al with an insulation of mineral wool as was commonly known in the art and taught by Sivonen for the purpose of retaining the heat within the baking oven for more efficient baking of food products.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 12, 2021